                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

          Mary L. Haggins,            )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )            3:20-cv-00176-MOC-DSC
                                      )
                 vs.                  )
                                      )
          Gaylynn Gravatte            )
         Terra Jane Bornhill
          Tim Underwood,
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 25, 2020 Order.

                                               March 25, 2020
